         Case 3:95-cr-01344-H Document 22 Filed 05/08/20 PageID.7 Page 1 of 1


1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                       SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,            )                 Case No. 95CR1344-H
                                          )
10                         Plaintiff,     )
                                          )
                  v.                      )                 JUDGMENT AND
11                                        )
                                          )                 ORDER OF DISMISSAL
12   ALFREDO ISMAEL FLORES-ESCARCEGA (1), )
                                          )
13                         Defendant.     )
                                          )
14                                        )
15
16         Based upon the motion of the United States (Doc. No. 21), the Court grants the
17   government’s motion to dismiss without prejudice the Indictment in the above entitled
18   case against defendant Alfredo Ismael Flores-Escarcega. The defendant is hereby
19   discharged as to this case only and the bench warrant issued on March 2, 1995 by the
20   Honorable Cynthia G. Aaron is hereby recalled.
21         IT IS SO ORDERED AND ADJUDGED.
22
23         DATED: May 8, 2020             ________________________________
                                          HONORABLE MARILYN L. HUFF
24
                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
                                              -1-
